DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 21 August 2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 August 2022.
Claims 1-11 are rejected. Claims 2 and 5-7 are objected to.

Priority
The instant application claims the benefit of priority to TW106146655 in the ADS filed on 29 December 2017. The certified copy has been filed in parent Application No. 16/039,487, filed on 19 July 2018. The English translation has not been provided. 

Claim Objections
Claims 2 and 5-7 are objected to because of the following informalities:    
In claim 2, line 2, “at ratio” should be amended to “at a ratio”.
In claim 5, line 2, “tocotrienols, γ-oryzanol” should be amended to “tocotrienols, and γ-oryzanol”.
In claim 6, line 2 and claim 7, line 2, “under” should be amended to “at”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 3 recites "about 2 mm x 3 mm" in line 2. The word “about” is not defined by the specification.  There is no description of whether “about” means “+/- 0.1 mm”, “+/- 0.01 mm”, or “+/- 0.001 mm”.  Therefore, the upper and the lower limits of the recited values “about 2 mm x 3 mm” are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, M. et al. Antrodia camphorata Grown on Germinated Brown Rice Suppresses Melanoma Cell Proliferation by Inducing Apoptosis and Cell Differentiation and Tumor Growth, 2013, Evidence-Based Complementary and Alternative Medicine, Article ID 321096, 1-9) in view of Chen (CN107302867A) and Geethangili (Geethangili, M., et al., Review of Pharmacological Effects of Antrodia camphorate and Its Bioactive Compounds, 2011, Evidence-Based Complementary and Alternative Medicine, 1-17) as evidenced by Razak (Razak, D., et al., Enhancement of phenolic acid content and antioxidant activity of rice bran fermented with Rhizopus oligosporus and Monascus purpureu, 2015, 4, 33-38), Xu (Xu, Z., et al., Antioxidant activity of tocopherols, tocotrienols, and gamma oryzanol components from rice bran against cholesterol oxidation accelerated by 2,20-azobis (2-methylpropionamidine) dihydrochloride, 2001, Journal of Agricultural and Food Chemistry, 49(4), 33-38) and Lin (Lin, T. et al., Metabolite Profiles for Antrodia cinnamomea Fruiting Bodies Harvested at Different Culture Ages and from Different Wood Substrates, 2011, Journal of Agriculture and Food Chemistry, 59, 7626-7635). 
Claim interpretation: Antrodia camphorata is a synonym of Antrodia cinnamomea as disclosed by Geethangili (Pg. 1, Introduction, line 4).
Regarding claim 1, Song teaches AC (Antrodia camphorata) was inoculated on germinated brown rice and cultured at 20–25oC for 4 weeks (Park Pg. 2, Section 2.2). 
Regarding claims 9 and 10, Song teaches powder was extracted under reflux with 80% MeOH. The powdered material (1 kg) was extracted under reflux with 80% EtOH. The total extract (178 g, yield [w/w], 17.8%) was dissolved in water. After removing the insoluble solid particles by filtration, the liquid phase was extracted sequentially by solvents with increasing polarity (hexane, EtOAc, BuOH, and water; 1:10 [w/v] for all solvents) to yield four fractions. The liquid-liquid phase extraction was performed in Erlenmeyer flasks by shaking, and the extracts were concentrated to dryness by a rotary evaporator (Park Pg. 2, Section 2.2). 
Song does not teach a sterilized culture substrate, fermenting at a humidity of 65-70% until the brown rice is completely covered with fruiting bodies of the A. cinnamomea as recited in claim 1, the culture substrate is a mixture consisting of brown rice and water at a ratio of 1:1.1 as recited in claim 2, or the A. cinnamomea strain is inoculated into the culture substrate with a cube form, a liquid form or a solid form as recited in claim 3. 
Regarding claims 1-3, Chen teaches a method for cultivating Antrodia camphorata in sterilized agar medium (Chen Claim 1). The agar medium includes YM agar medium matter, 0-1% edible oil, 3-5% yeast extract, and the remaining component in culture medium is water (Chen Pg. 3, [7]). Chen teaches an embodiment where the solid portion [pertains to claim 3] includes 40-60% black rice (Chen Pg. 4, [11]). The relative humidity conditions of culture is 60-70% (Chen Claim 15). 
Pertaining to claim 1, Geethangili teaches preparations from A. cinnamomea fruiting bodies have been used for the prevention, or treatment, of numerous diseases including liver diseases, food and drug intoxication, diarrhea, abdominal pain, hypertension, itchy skin and tumorigenic diseases (Geethangili Pg. 1, Col. 2, ¶ 1, lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s method of preparing an A. cinnamomea/camphorata fermented brown rice extract by optimizing culture conditions such as humidity and the ratio of brown rice to water, because Chen discloses such conditions in a method of cultivating A. cinnamomea/camphorata. There would have been a reasonable expectation, because Song and Chen both disclose fermentation of A. cinnamomea/camphorata on rice. One of ordinary skill would have been motivated to ferment the A. cinnamomea/camphorate strain until fruiting bodies cover the brown rice, because preparations from A. cinnamomea fruiting bodies have been used for the prevention, or treatment, of numerous diseases including liver diseases, food and drug intoxication, diarrhea, abdominal pain, hypertension, itchy skin and tumorigenic diseases (Geethangili Pg. 1, Col. 2, ¶ 1, lines 7-11). Routine optimization of the ratio of brown rice and water would have led to the claimed ratio of 1:1.1, because the claimed range and the range disclosed by the prior art overlap (rice ~ 53% if maximum water is 47%; Chen Pg. 3, [7]: 1.10-1% edible oil, 3-5% yeast extract, and the remaining component in culture medium is water; Chen Pg. 4, [11]: the solid portion includes 40-60% black rice). 
Regarding claim 5, the limitation "wherein the harvested A. cinnamomea fermented brown rice comprises nutrients of brown rice comprises nutrients including tocopherols, tocotrienols, -oryzanol" recites characteristics of brown rice, which are inherently present, as evidenced by Razak and Xu (Razak Pg. 36, § Discussion, ¶ 2, lines 10-15: The results of the DPPH radical scavenging activity in non-fermented RB (rice bran) and fermented RB were comparable). As explained by Xu et al. (2001), this may be due to the high radical scavenging ability of bioactive compounds readily available in rice bran, such as α-tocopherol and -oryzanol (Xu Pg. 2077, Col. 1, ¶ 2, lines 2-5: The major components of vitamin E in rice bran are R-tocopherol, R-tocotrienol, γ-tocopherol, and γ-tocotrienol. Rice bran also possesses ∼3000 mg/kg γ-oryzanol). Song in view of Chen and Geethangili teaches the A. cinnamomea fermented brown rice of the claimed invention, so the inherent characteristics of the brown rice are present.  
Geethangili teaches preparations from A. cinnamomea fruiting bodies comprise active ingredients (Geethangili Pg. 3, Col. 1, § 4. Chemical Constituents, lines 2-3: Predominant in fruiting bodies are generally terpenoids in a large number; lines 16-22: several other constituents were described from A. camphorata comprising benzenoids, lignans, benzoquinones and maleic/succinic acid derivatives, in addition to polysaccharides. Finally, sterols, nucleotides and fatty acids were detected in this species. Typical structures and their activities of isolated constituents from A. camphorata are depicted in Figure 2 and Table 1; Table 1: No. 40: 1,4-dimethoxy-2,3-methylenedioxy-5-methyl-benzene, 11: antcin C, 68: 2,2',5,5'-tetramethoxy-3,4,3',4'-bimethylenedioxy-6,6'-dimethyl-biphenyl, 16: antcin H, 26: dehydrosulphurenic acid, 10: antcin B, 15: antcin G, 9: antcin A, 27: 15-acetyldehydrosulfurenic acid, 25: dehydroeburicoic acid). "Antrocamphin C" recites an inherently present active ingredient of A. cinnamomea, as evidenced by Lin (Lin Pg. 7628, Col. 2, ¶ 1, lines 10-13: Besides compound h, all of the compounds from the fruiting body of A. cinnamomea have been previously identified and our spectral data were in good agreement with the literature; ¶ 2, lines 15-18: Compound h had 1H and 13C NMR data similar to those of antrocamphin A10 with the exception of methoxyl group number and methylenedioxy. This new isolated compound h was named antrocamphin C; Pg. 7629, Col. 1, ¶ 2: Figure 3 shows the structures of index compounds identified in A. cinnamomea. Among the 13 index compounds obtained in this study, benzenoids b and e and polyacetylenes d and h (antrocamphin C) are compounds obtained only in fruiting bodies of A. cinnamomea). Song in view of Chen and Geethangili teaches the A. cinnamomea fermented brown rice of the claimed invention, so the inherent characteristics of A. cinnamomea fruiting bodies are present.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, M. et al. Antrodia camphorata Grown on Germinated Brown Rice Suppresses Melanoma Cell Proliferation by Inducing Apoptosis and Cell Differentiation and Tumor Growth, 2013, Evidence-Based Complementary and Alternative Medicine, Article ID 321096, 1-9) in view of Chen (CN107302867A) and Geethangili (Geethangili, M., et al., Review of Pharmacological Effects of Antrodia camphorate and Its Bioactive Compounds, 2011, Evidence-Based Complementary and Alternative Medicine, 1-17) as applied to claim 1 above and further in view of Park (Park, D. et al. Ethanol Extract of Antrodia camphorata Grown on Germinated Brown Rice Suppresses Inflammatory Responses in Mice with Acute DSS-Induced Colitis, 2013, Evidence-Based Complementary and Alternative Medicine, Article ID 914524, 1-12).
Regarding claim 4, Song teaches harvesting after 4 weeks (Park Pg. 2, Section 2.2), but Song, Chen and Geethangili do not teach harvesting after 40 days of fermentation. 
Park teaches germinated brown rice was used as culture media for A. camphorata mycelia. A. camphorata mycelia was inoculated onto the germinated brown rice and cultured for 8 weeks at 20-25oC (Song Pg. 2, Section 2.1).
The claimed method requires harvesting after 40 days of fermentation, which overlaps with the range of Song and Park (4-8 weeks). Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. 

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, M. et al. Antrodia camphorata Grown on Germinated Brown Rice Suppresses Melanoma Cell Proliferation by Inducing Apoptosis and Cell Differentiation and Tumor Growth, 2013, Evidence-Based Complementary and Alternative Medicine, Article ID 321096, 1-9) in view of Chen (CN107302867A) and Geethangili (Geethangili, M., et al., Review of Pharmacological Effects of Antrodia camphorate and Its Bioactive Compounds, 2011, Evidence-Based Complementary and Alternative Medicine, 1-17) as applied to claim 1 above and further in view of Hong (CN102599004A).
Regarding claims 6-8, Song, Chen and Geethangili disclose the limitations of claim 1. 
Song teaches a powdered material (1 kg) was extracted under reflux with 80% EtOH and the extracts were concentrated to dryness by a rotary evaporator (Park Pg. 2, Section 2.2).
Song does not teach a step of drying at 70-80oC for 20-30 hours as recited in claims 6-7 or grinding the dried A. cinnamomea fermented brown rice. 
Hong teaches the preparation of a fermentation medium, wherein the ratio of material to water is 1.2:1 (Hong Pg.2, [9]). Hong teaches adding a mycelium strain to sterilized fermentation medium and culturing at 10°C - 30°C for 30 days (Hong Pg. 2, [10]). Hong further teaches drying the fermented product at 50°C to constant weight and crushing [grinding] the dried fermented substance into a powder (Hong Pg. 2, [11]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of heat drying and grinding to Song, Chen and Geethangili’s method for preparing an A. cinnamomea/ camphorate fermented brown rice. The results of dried and powdered fermented substance would have been predictable to one of ordinary skill in the art. One of ordinary skill would have been motivated to optimize the drying temperature and drying time taught by Hong to obtain the degree of dryness desired with a reasonable expectation of success by allowing the product to dry further by extending the drying time. The results would have been predictable to one of ordinary skill in the art as the function of time and effects on dryness of the final product were known at the time of invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, M. et al. Antrodia camphorata Grown on Germinated Brown Rice Suppresses Melanoma Cell Proliferation by Inducing Apoptosis and Cell Differentiation and Tumor Growth, 2013, Evidence-Based Complementary and Alternative Medicine, Article ID 321096, 1-9) in view of Chen (CN107302867A) and Geethangili (Geethangili, M., et al., Review of Pharmacological Effects of Antrodia camphorate and Its Bioactive Compounds, 2011, Evidence-Based Complementary and Alternative Medicine, 1-17) as applied to claims 1 and 9-10 above, and further in view of Park (Park, D. et al. Ethanol Extract of Antrodia camphorata Grown on Germinated Brown Rice Suppresses Inflammatory Responses in Mice with Acute DSS-Induced Colitis, 2013, Evidence-Based Complementary and Alternative Medicine, Article ID 914524, 1-12) and Chang (Chang, C-Y. et al. Determination of adenosine, cordycepin and ergosterol contents in cultivated Antrodia camphorata by HPLC method, 2005, Journal of Food and Drug Analysis, 13(4): 338-342).
Regarding claim 1, Song, Chen and Geethangili disclose the limitations of claim 10.
Song teaches a powdered material (1 kg) was extracted under reflux with 80% EtOH and the extracts were concentrated to dryness by a rotary evaporator (Park Pg. 2, Section 2.2), 
Song does not teach a step of spray drying and grinding to obtain an A. cinnamomea fermented brown rice extract powder. 
Park teaches germinated brown rice was used as culture media for A. camphorata mycelia. A. camphorata mycelia was inoculated onto the germinated brown rice and cultured for 8 weeks at 20-25 C. Dried 8-week CBR was ground into a fine powder using a grinder. Powder (2 kg) was extracted with 80% ethanol (EtOH) at 20–25∘ C. After filtration, the ethanol extracts were dried with a rotary evaporator under vacuum (Song Pg. 2, Section 2.1).
Chang teaches spray-drying of cultured A. camphorate (Chang Pg. 339, right column, VIII. Homogenation and Spray-drying from 700L Fermentation Broth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of spray drying and grinding to Song, Chen and Geethangili’s method for preparing an A. cinnamomea/ camphorate fermented brown rice extract. The results of dried and powdered fermented substance would have been predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657